Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



MARTHA D. BENITEZ,

                            Appellant,

v.

MORRIS DICK AND CAROLINA G.
DICK,

                            Appellees.

§

§

§

§

§

No. 08-04-00023-CV

Appeal from the

Probate Court

of El Paso County, Texas

(TC#2001-G-00005)




MEMORANDUM OPINION
           The record for this case was due on April 15, 2004.  On April 6, 2004, the trial
court clerk notified this Court that Appellant had not made arrangements to pay for the
record.  On the same day, we directed Appellant to inform us immediately regarding the
arrangements she had made or intended to make to have the clerk’s record prepared.  We
further advised Appellant that if the clerk did not file the record or a request for additional
time by the due date, it would appear to the Court that Appellant no longer wishes to
pursue this appeal.  Accordingly, we stated our intent to dismiss the appeal for want of
prosecution unless we timely received the clerk’s record or a request for additional time
or unless any party could show grounds for continuing the appeal within ten days from
the due date for the record.
           On April 16, 2004, we received a document from Appellant entitled Complaint and
Question the Guardianship, Appealing and Ask for an Extension, and Filing a
Memorandum or Writ of Mandamus.  In this document, Appellant stated that she
requested an extension until the State could drop certain criminal charges against her
sister.  We therefore construed the document as a motion for extension of time to file the
record.  On May 4, 2004, we received from Appellant another document, which we
construed as a supplement to the motion for extension of time.  In this document,
Appellant requested an extension of time “in order to prepare pro se adequately or until
retiredd [sic] Senator H. Tati Santiesteban enters an order as my legal counsel . . . [and] to
properly familiarize myself with the pro se rules of law and to prepare adequately for the
jury trial.”  On July 29, 2004, Appellees filed a motion to dismiss the appeal.
           To this date, neither the record nor a further notification from the trial court clerk
has been filed.  Moreover, Appellant has not informed this Court that she has made
arrangements to pay for the record, and no attorney has entered an appearance on
Appellant’s behalf.  The documents received in this Court on April 16 and May 4 do not
explain why Appellant has not made arrangements to pay for the record, nor do they state
adequate grounds for continuing the appeal.  Therefore, on the Court’s own motion, and
pursuant to our notice of April 6, 2004, this appeal is dismissed.  See Tex. R. App. P.
37.3(b).  Appellant’s Complaint and Question the Guardianship, Appealing and Ask for
an Extension, and Filing a Memorandum or Writ of Mandamus, construed in this Court as
a motion for extension of time to file the record is denied.  Appellees’ motion to dismiss
is denied as moot.
 
                                                                  SUSAN LARSEN, Justice
August 26, 2004

Before Panel No. 1
Larsen, McClure, and Chew, JJ.